Citation Nr: 1439971	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. R.

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.  The Appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans' Affairs (VA) Regional Office (RO).  

In November 2012, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the record.

In October 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in May 2005; the immediate cause of death was hepatocellular carcinoma due to hepatic failure, cardiac failure, and respiratory failure; alcohol was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection was in effect for a fracture of the right foot.

3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to certain herbicides agents such as Agent Orange. 



4.  A service-connected disability was not the principal or contributory cause of the Veteran's death.

5.  The fatal disease processes were not related to service and were not caused by or made worse by the service-connected right foot disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§3.303, 3.304, 3.307, 3.309, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided pre-adjudication VCAA notice by letter, dated in April 2010.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (except the RO notified the Appellant that the Veteran did not have a service-connected disability).  

To the extent that the RO omitted VCAA notice of a disability already service-connected, the RO erred.  




As the VCAA notice to this extent was inadequate, the Board must consider whether the Appellant was harmed by the VCAA notice error because when a procedural defect is found, a remand is required when correction of the defect is essential for a proper appellate decision.  In deciding whether the notice error is prejudicial, the Board considers the entire record in the proceeding. Shinseki v. Sanders, 129 S. Ct. 1696, 1707-09 (2009). 

In the rating decision of August 2010, which is on appeal, and in the statement of the case in September 2011, under Reasons and Bases, which was provided to the Appellant, the RO stated that during the Veteran's lifetime, service connection was established for residuals of chipped fracture of the right foot, that the disability did not cause or contribute to the cause of the Veteran's death, and the right foot disability was not listed on the death certificate. 

Thereafter in the substantive appeal and at a hearing in November 2012, the Appellant, who was represented by the American Legion, had the opportunity to be heard and to submit evidence on the question of whether the service connection disability caused or contributed to the cause of the Veteran's death.  

On the basis of the entire record in the proceeding, the rating decision of August 2010 and the statement of the case in September 2011 provided notice that the Veteran's service-connected residuals of chipped fracture of the right foot did not cause or contribute to the cause of the Veteran's death, the Board finds that a reasonable person could be expected to understand the requirements for establishing service connection for the cause of death due to the service-connected right foot disability.  Accordingly, the Board concludes that the error in the VCAA notice of April 2010 was not prejudicial to the Appellant.  The claim was most recently readjudicated in a supplemental statement of the case issued in December 2013.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the Veteran's service records, VA records, and records of the Social Security Administration.  

At the hearing in November 2012, and in March 2013, the Board granted the Appellant's motion for extension of time to submit additional argument and evidence.  There is no record of response.

In October 2013, the Board remanded the case to request that the Appellant provide medical records from the Carolina Medical Center, or provide authorization for VA to obtain the records.  A letter was sent to the Appellant in October 2013 requesting that she either submit or authorize VA to obtain, the records in question.  There is no record of response.

VA did not obtain a medical opinion as to the cause of the Veteran's death, because there is no competent evidence that hepatocellular carcinoma or hepatitis C were related to an injury, disease, or event in service or that alcohol was due to a psychiatric disorder, which was related to service, or that the service-connected disability of the right foot caused or contributed to the cause of death. 

Also the Appellant's assertion that one condition was caused by another is insufficient to trigger the duty to obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  



As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection for the Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).



Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including cancer, may be established based upon a legal presumption by showing that the disability was manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Also, there is a presumption of service connection for certain diseases that are associated with exposure to certain herbicide agents, including Agent Orange, that become manifest within a specified time period for a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

For a claim filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

Service connection under 38 C.F.R. § 3.310(a) can be granted for substance abuse that is proximately due to or the result of a service-connected disease or injury.  VAOPGCPREC 7-99 (June 9, 1999); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran served in combat, and received the Purple Heart, the combat provision of 38 U.S.C.A. § 1154(b) apply.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value. 





When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The Veteran died in May 2005.  According to the death certificate, the immediate cause of death was hepatocellular carcinoma due to hepatic failure due to cardiac failure and respiratory failure.  Alcohol was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.

At the time of the Veteran's death, service connection was in effect for residuals of a chipped fracture of the right foot, which was rated noncompensable. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of hepatocellular carcinoma, liver disease, cardiac disease, respiratory disease, alcohol abuse, or psychosis. 

After service, SSA records show that the Veteran was disabled as of May 2004 primarily due to malignant neoplasm of the liver and intrahepatic bile ducts and secondarily due to chronic liver disease and cirrhosis.  

SSA records show that in May 2004 the Veteran complained of numbness of the feet of one month's duration.  History included daily use of alcohol and a history of intravenous drug use in the 1970s and 1980s.  

In May 2004, the Veteran tested positive for hepatitis C.  An abdominal ultrasound in May 2004 and a CT of the abdomen and pelvis in June 2004 revealed a mass on the liver that was suspicious for neoplasm.  


After a liver biopsy in October 2004, the diagnosis was malignant neoplasm, hepatocellular carcinoma, and cirrhosis of liver.

In November 2012, the Appellant testified that the Veteran drank because of what happened to him in Vietnam.  When asked by her representative when the Veteran was first diagnosed with hepatitis C, the Appellant responded that it was too severe and that he had got out of the service in 1972.    

Analysis

The Appellant does not assert and the records does not show that the service-connected chipped fracture of the right foot contributed substantially or materially, combined to cause death, or aided or lent assistance to the Veteran's death.  

The Appellant does assert that the Veteran's death was s directly related to the Veteran's military service, specifically, his exposure to herbicide agents while in Vietnam.  She also asserts that the Veteran's hepatitis C was manifested in service.

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

For the period of active duty from January 1972 to January 1974, on the basis of the service treatment records alone, hepatocellular carcinoma and hepatitis C were not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted. 





38 C.F.R. § 3.303(b) (Chronicity and Continuity)

A malignant tumor is listed as a chronic disease in 38 C.F.R. § 3.309(a).  And, the SSA records show the Veteran was diagnosed with malignant clear cell neoplasm of the liver that favored hepatocellular carcinoma in May 2004, well beyond the one-year presumptive period for the fatal disease after service in 1972. 

Nevertheless, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  As there was no complaint, finding, history, treatment, or diagnosis of  hepatocellular carcinoma during service indicative of but not dispositive of the disease and as the evidence does not suggest that the disease was "noted during service," chronicity and continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a)  that are "noted during service" under 38 C.F.R. § 3.303(b) ); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease).

Hepatitis C is not listed as a chronic disease in 38 C.F.R. § 3.309(a), and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

38 C.F.R. § 3.303(d) (Post-service Diagnosis)

Service connection may be granted for disability shown after service, when all of the evidence shows that it was incurred in service.  



The Appellant asserts that hepatocellular carcinoma that caused the Veteran's death was related to service, and that the Veteran had undiagnosed hepatitis C in service.  

The question, however, is whether the Appellant as a lay person is competent to diagnosis hepatitis C, or to offer an opinion on a nexus between the fatal hepatocellular carcinoma and the Veteran's military service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

The Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  And the Appellant as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Neither hepatocellular carcinoma nor hepatitis C is a simple medical condition the Appellant is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to identify hepatocellular carcinoma or hepatitis C.




Hepatocellular carcinoma and hepatitis C are also not conditions under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, hepatocellular carcinoma and hepatitis C are more analogous to an internal disease process such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, neither is the type of condition under case law that has been found to be capable of lay observation. 

As hepatocellular carcinoma and hepatitis C are not conditions that can be identified based on personal observation, either as simple medical conditions or by case law, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the Veteran's hepatocellular carcinoma and hepatitis C and his period of active duty service.  For these reasons, her lay opinion is not competent evidence of a causal relationship or nexus between the Veteran's hepatocellular carcinoma and hepatitis C, and his military service.





Since the Appellant's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the lay evidence is not admissible, the Board need not reach the credibility of such evidence.

The Appellant, as a lay person, is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  However, no medical professional had diagnosed hepatocellular carcinoma or hepatitis C before 2004, and no medical professional has attributed hepatocellular carcinoma or hepatitis C to his military service, to include as a result of herbicide exposure.

As the Appellant's lay evidence is not competent evidence on the material issues of fact, pertaining to onset in service, initial post-service diagnosis, and causal nexus, the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.  

The Appellant has not submitted any medical evidence or medical opinion that shows the Veteran's hepatocellular carcinoma or hepatitis C had onset in service or was otherwise causally related to his military service.  Further, the Board has no duty to obtain a medical opinion in this instance as there is no reasonable possibility exists that such assistance would aid in substantiating the Appellant's claim.  38 U.S.C.A. § 5103(a)(2).





As for whether the Veteran's death was due to herbicide exposure in Vietnam, the Veteran's DD Form 214 shows service in the Republic of Vietnam from November 1, 1969, to October 21, 1970, and exposure to certain herbicide used in Vietnam is presumed.  But neither hepatocellular carcinoma nor hepatitis C is on the list of diseases for which there is a presumption of service connection under 38 C.F.R. § 3.309(e).  And there is no evidence that hepatocellular carcinoma or hepatitis is actually caused by exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

38 C.F.R. § 3.301 (Alcohol Abuse)

The death certificate lists alcohol as a significant condition contributing to the cause of death.  

In November 2012, the Appellant testified that the Veteran used alcohol to cope with his experiences in Vietnam.  

With a claim filed after October 31, 1990, such as here, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m). 

In this case, there is no medical evidence that the Veteran's alcohol abuse was caused by his service-connected disability of a chipped fracture of the right foot.  And, the Board has already determined that service connection is not warranted for hepatocellular carcinoma or hepatitis C, therefore, service connection for alcohol abuse due thepatocellular carcinoma or hepatitis C is not warranted. 




And there is no evidence that the Veteran developed a psychiatric disorder as a result of his military experiences, which caused his alcohol abuse.  

As for the Appellant's assertion of a causal relationship or nexus between the Veteran's fatal diseases and a psychiatric disorder, the Appellant's lay opinion is not competent evidence as such a relationship is not a simple medical condition that is capable of lay observation. 

As the fatal liver conditions that caused the Veteran's death are not attributable to service or to a service-connected disability, the preponderance of the evidence is against the claim that a service-connected disability caused or materially contributed to the cause of the Veteran's death, service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


